DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1 and 11 have been amended.
Claims 1 – 20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 – 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perlman et al (US 2011/0122063 A1) in view of SNES9x as evidenced by readme-windows.txt, (hereafter referred to as “SNES”) in view of Canessa et al (US 2004/0224772)
As per claim 1, 11, Perlman discloses:
a cloud server that: (Perlman discloses a video gaming system wherein the system comprises a game server (i.e. cloud server) (Perlman 0111).  It should be noted that the Applicant’s own specification describes a cloud servers’ functionality as “The cloud server 425 serves as a gaming server in this embodiment and maintains specific data about a game world environment being played as well as data corresponding to the first and second cloud gaming systems 405, 415. “(Applicant’s Specification 0029).  Thus, a game server such as described by Perlman can reasonably be considered a “cloud server”)
generates employing a graphics processor of the cloud server display rendering information for frames of a computer application execution at a remote client; (Perlman discloses the generation and displaying of a video game wherein a computer application that displays the video game comprises a processor to process the graphics of the game) (Perlman 0112)
encodes the display rendering information as a video stream; sends the video stream to the remote client over a network; and (Perlman discloses the encoding a display that is then sent to the game client device for decoding and display) (Perlman 0112)
Perlman fails to specifically disclose:
“facilitates, over the network, direct suspension and resumption of the computer application at a particular display frame of the computer application upon suspend and resume control commands initiated at the remote client by marking, using a cloud token the particular display frame at which the computer application is suspended, and resuming the computer application by providing the video stream including the particular display frame based on the cloud token, wherein to the cloud server indicates to one or more other remote clients in a same virtual environment of the computing application as the remote client that the remote client has suspended the execution of the computer application and allows one or more users of the one or more other remote clients to take appropriate action.
In a similar field of endeavor, SNES discloses quick resume gaming system wherein a user can suspend the game application that is being displayed and executed by means of a user commend (SNES: freeze) and upon user command the player can resume gaming at the desired frame of the displayed game application by means of loading the freeze file (i.e. token) back into ram wherein it was frozen through the loading freeze file interface) (SNES Page 7, 8)
It would be obvious to one of ordinary skill in the art, at the time of invention, to modify Perlman in view of SNES to provide a means for the user or player to pause and resume gaming upon user command when they are able resume gameplay at a specific frame that the game was previously saved.  This would enable a user to save a user’s position in the game they are playing since many SNES games as “SNES” discloses are long and do not typically allow the user to save their progress in the game at any point in the game that they desire (SNES page 7)
In a similar field of endeavor, Canessa discloses a game system wherein remote clients engage in a multiplayer game, wherein when players want to pause the game, the game state will be saved and stored locally or on a server.  Thus, the game state information can be viewed as a cloud token. Regarding the use of the phrase “cloud token” the specification states “The first and second cloud tokens are computer files that store data specific to their respective first or second cloud gaming Canessa 0034). Canessa further discloses the facilitating of resuming the paused game upon commands received from the client terminal (Canessa 0034, 0035).  Canessa further discloses the “indication” of the state information to the one or more other remote terminals as the state information can be store in at any of the other remoter terminals (Canessa 0034), thus allowing the users or remote terminals to take any action that is deemed needed.
It would be obvious to one of ordinary skill in the art, at the time of invention, to modify Perlman in view of Canessa to provide a multiplayer game that utilizes a data file that is used to store data that facilitates the pausing and resumption of a multiplayer game wherein the data file or token is saved to a server remote from the device initiating the pause.  This would be beneficial as it would allow a game to be resumed by different client terminal (Canessa 0034).
As per claims 2 and 12, wherein the cloud token includes data specific to the remote client and the cloud server. (Combination of Perlman in in view of Canessa as applied to claims 1 and 11, Canessa discloses the storing of the game state or token wherein this data is specific to the client and the server it is stored on, as data would need to be compatible with the system it is being stored upon) (Canessa 0034)
As per claims 3 and 13, wherein the direct suspension includes moving display rendering information of the particular frame and the cloud token from memory locations that control a currently displayed frame to another memory location in the remote client. (Combination of Perlman in in view of SNES as applied to claims 1 and 11, inherently discloses the moving of the game state data including the current frame to various memory locations at the client as applied above)
As per claim 4 and 14, wherein the cloud allows the cloud server to track information of the computer application executing at the remote client.  (Combination of Perlman in view of Canessa, as applied above to claims 1 and 11, wherein the saved game state information would provide the gaming server to track information pertaining to the client.)
As per claim 5, 15, Perlman discloses: wherein the cloud server senses when the remote client connects to the cloud server.  (Perlman discloses the use of a game server and client devices wherein upon the client devices connecting to the game server, the game server would inherently be able to sense when the client connects the game server) (Perlman 0111, 0112)
As per claim 6, 16, 
wherein the suspend and resume control commands correspond to actions employing at least one selected from the group consisting of: a keyboard; a pointing device; a touch sensitive screen; and a specialized game board. (Combination of Perlman in view of Canessa, as applied above to claims 1 and 11,) (Canessa 0019)
As per claim 7, 17, Perlman discloses: wherein the remote client is a cellular phone or a computer tablet having a touchscreen that receives the user initiated suspend and resume control commands. (Perlman 0152, 0453)
As per claim 8, 18, Perlman discloses: wherein the video stream is a compressed video stream. (Perlman 0112)
As per claim 9, 19, Perlman discloses: wherein the computer application is an online game. (Perlman entire disclosure)
As per claim 10 and 20, wherein the cloud server indicates to another remote client playing the online game the online game has been suspended at the remote client. (Combination of Perlman in view Canessa, as applied above to claims 1 and 11, wherein Canessa discloses the “indication” of the state information to the one or more other remote terminals as the state information can be store in at any of the other remoter terminals (Canessa 0034), thus allowing the users or remote terminals to take any action that is deemed needed. Canessa discloses the server receiving a request to pause the game and at least one remote terminal receiving and storing the game state information in addition to the server, thus the remote terminals receive an “indication” that the game has been paused at another remote terminal) (Canessa 0034)
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached on Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 





/RAW/               Examiner, Art Unit 3715
3/21/2022

/James S. McClellan/               Primary Examiner, Art Unit 3715